Citation Nr: 0910060	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1942 
to May 1946.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).  The Veteran died in October 
2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied entitlement to 
service connection for the Veteran's cause of death.  

In December 2007, the appellant had an informal conference 
with a Decision Review Officer (DRO) at the RO.

In January 2009, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran died in October 2005.  The Veteran's death 
certificate listed the immediate cause of his death as 
prostate cancer.

3.  At the time of his death, the Veteran was service-
connected for prostatitis with urethral stricture, rated as 
40 percent disabling; pelvis gunshot wound involving muscle 
group XIX, rated as 30 percent disabling; gunshot wound 
involving right muscle group XVII, rating as 20 percent 
disabling; gunshot wound involving right muscle group IX, 
rating as 10 percent disabling; gunshot wound involving right 
muscle group VII, rating as 10 percent disabling; hearing 
loss, rated as zero percent disabling; and scars of the chin, 
right eyebrow, back, lower abdomen, right buttock, and right 
knee, rated as zero percent disabling.  The Veteran has also 
been awarded entitlement to a total disability rating due to 
individual unemployability (TDIU), effective April 11, 2001.

4.  Competent and persuasive evidence of record indicates 
that the Veteran's prostate cancer began many years after 
service, was not the result of service or any incident of 
service, and was not show to be secondary to the Veteran's 
service-connected prostatitis.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in November 
2005.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in November 2005.  
This letter notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in September 2007, and a supplemental 
statement of the case (SSOC) was issued in October 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant throughout the appeal reflect 
that she understood all of the elements of VCAA notification.  
Id.  Statements of the appellant indicate that she is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records, VA treatment records, and private treatment records 
have been obtained and associated with the claims file.  The 
appellant was also provided with VA medical opinions in 
September 2006 and September 2008.  Furthermore, the 
appellant has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's service treatment records detail that the 
Veteran received a penetrating wound to the lower abdomen in 
May 1945 that perforated his bladder and prostate gland 
before exiting in the right upper buttock.  He was 
transferred to Okinawa, where the bladder and prostate were 
sutured and the wound was debrided.  Theeafter, he was given 
3 months leave.  In November 1945, he was reevaluated, and it 
was noted that the only residual was dyspareunia, which had 
shown considerable improvement.  

Post-service VA examination reports, VA treatment records, 
and private treatment records dated from 1946 to 2005 show 
that the Veteran received treatment for prostatitis, urethral 
strictures, intermittent prostate infections, urinary 
infections, calculi with lithotripsy, impotence, perianal 
discomfort, groin pain, and incontinence.  In a July 2002 
surgical pathology report from Rutland Regional Medical 
Center, prostate biopsy specimens showed adenocarcinoma of 
the prostate.  Additional private treatment records detailed 
findings and treatment of metastatic prostate cancer from 
2002 to 2005. 

At the time of his death in October 2005, the Veteran was 
service-connected for prostatitis with urethral stricture, 
rated as 40 percent disabling; pelvis gunshot wound involving 
muscle group XIX, rated as 30 percent disabling; gunshot 
wound involving right muscle group XVII, rating as 20 percent 
disabling; gunshot wound involving right muscle group IX, 
rating as 10 percent disabling; gunshot wound involving right 
muscle group VII, rating as 10 percent disabling; hearing 
loss, rated as zero percent disabling; and scars of the chin, 
right eyebrow, back, lower abdomen, right buttock, and right 
knee, rated as zero percent disabling.  The Veteran has also 
been awarded entitlement to a total disability rating due to 
individual unemployability (TDIU), effective April 11, 2001.

The Veteran's death certificate lists the immediate cause of 
his death in October 2005 as prostate cancer.

In a September 2006 statement, the appellant's representative 
contended that the Veteran's service-connected prostate 
conditions made him more susceptible to prostate cancer than 
an average person.  
In a September 2006 VA medical opinion, a VA urologist 
reviewed the Veteran's claims file and discussed the 
Veteran's medical history.  The physician noted that the 
relationship between chronic inflammatory processes of the 
prostate gland and prostate cancer are poorly understood.  It 
was further noted that until recently, teaching has been that 
there is little association between chronic prostatitis and 
the development of prostate cancer.  Recent 
epididymalological studies were noted to suggest that there 
may in fact be some correlation between inflammatory 
processes of the lower genitourinary tract, including 
prostatitis and the ultimate development of prostate cancer.  
The physician emphasized that there is no direct link between 
prostatic inflammation and the development of cancer and 
indicated that there was certainly no data on the incidence 
of prostate cancer in men with a history of prostatitis.  
While noting that prostatitis and prostate cancer are 
relatively common occurrences in men (albeit in different age 
groups), the Veteran's diagnosis of prostate cancer 50 years 
after the diagnosis of chronic prostatitis makes the 
association between those two events fairly unlikely.  The 
physician reiterated that there is no data extant to suggest 
the development of higher risk and thereafter more lethal of 
prostatic cancer in patients who have had a history of 
chronic inflammatory process of the prostate gland.  As such, 
he opined that he did not believe that it is more likely than 
not that the Veteran's lethal form of prostate cancer was 
materially related to his service-connected prostatitis. 

In a December 2007 statement, the appellant's representative 
asserted that the Veteran's death due to prostate cancer 
should be service-connected, as actual causes of prostate 
cancer have not been identified and research indicates 
potentially increased risks of prostate cancer among men with 
symptomatic prostatitis.  He referred to two specific studies 
that have shown an increased risk of cancer in men with 
symptomatic prostatitis and have shown that the relative odds 
of prostate cancer are elevated in men with a history of 
prostatitis.  Along with his statement, the representative 
submitted internet information from www.prostatitis.org that 
discussed a study that showed an increased risk of prostate 
cancer in men with symptomatic prostatitis.  Additional 
internet information from www.cancer.org concerned the risk 
factors for prostate cancer.  Infection and inflammation of 
the prostate was noted to be a risk factor with uncertain, 
controversial, or unproven effects on prostate cancer risk.  
It was further noted that some studies have suggested that 
prostatitis (inflammation of the prostate gland) may be 
linked to an increased risk of prostate cancer.  While the 
link between the two was noted to not yet be clear, the topic 
was noted to be an active area of research. 

Additional medical literature consisting of four articles was 
associated with the Veteran's claims file in May 2008.  In 
the first article, the author noted that there was no clear 
cause of prostate cancer and that the medical community was 
ignoring the most likely cause of prostate cancer, chronic 
prostatitis.  

An abstract from a January 2004 article detailed the results 
of study to investigate the association of infection or 
inflammation of the prostate with prostate cancer.  It was 
concluded that infection in form of acute or chronic 
bacterial prostatitis may be associated with prostate cancer.  
However, it was specifically noted that data collected for 
the study did not provide a compelling evidence to support 
that conclusion. 

An April 2007 article was submitted concerning inflammation 
in prostate carcinogenesis.  In the abstract of the article, 
it was noted that a new hypothesis had been proposed for 
prostate carcinogenesis.  The new hypothesis proposed that 
exposure to environmental factors such as infectious agents 
and dietary carcinogens, and hormonal imbalances lead to 
injury of the prostate and to the development of chronic 
inflammation and regenerative "risk factor" lesions.  By 
developing new experimental animal models coupled with 
epidemiological studies and molecular pathological 
approaches, it was noted that we should be able to determine 
whether prostate cancer is driven by inflammation and if so, 
to develop new strategies to prevent the disease.  

In the final document, an educational article, it was 
concluded that emerging hints that prostate inflammation may 
contribute to prostatic carcinogenesis would provide 
opportunities for discovery and development of new drugs and 
strategies for prostate cancer prevention. 

In an additional September 2008 VA medical opinion, the same 
VA physician reviewed the Veteran's claims file and 
associated medical literature as well as again discussed the 
Veteran's medical history.  While noting that there is 
clearly evidence to suggest a relationship between 
inflammatory processes of the prostate gland and development 
of prostate cancer, the physician indicated that the 
relationship between those two entities remains conjectural.  
He specifically reported that there is no preponderance of 
epidemiological studies to confirm that relationship.  The 
physician further noted that the Veteran had been diagnosed 
with prostate cancer and that treatment notes of record did 
not show ongoing and regular treatment for prostatitis.  He 
opined that the relationship between prostatitis and prostate 
cancer was tenuous and that there was also no evidence 
linking a history of urethral stricture and prostate cancer. 

Analysis

The appellant does not contend, nor is there a factual basis 
in the record, that prostate cancer was incurred during 
service, or manifested as a chronic disease within a year 
thereafter, or for several decades after his discharge from 
service in 1946.  Service treatment records show no findings 
of prostate cancer.  Post-service medical evidence of record 
first shows findings of prostate cancer in 2002, many years 
after the Veteran's separation from active service.  Thus, 
there is no basis upon which to conclude that the Veteran's 
prostate cancer was incurred in or aggravated during military 
service, including on a presumptive basis.  See 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

Rather, appellant and her representative contend that the 
Veteran's service-connected prostatitis with urethral 
stricture was a contributory cause of his death.

In this case, it is uncontroverted that the Veteran was rated 
as 40 percent disabling for prostatitis with urethral 
stricture at the time of his death.  Post-service medical 
evidence also clearly shows that the Veteran was treated for 
prostatitis with urethral stricture.  However, persuasive and 
competent medical evidence of record does not indicate that 
the Veteran's service-connected prostatitis with urethral 
stricture was a contributory cause of his death from prostate 
cancer.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by the VA physician in 
September 2006 and September 2008.  The physician, an 
urologist, provided two detailed opinions concerning the 
possible contribution of prostatitis with urethral stricture 
to the Veteran's death after thoroughly reviewing the 
Veteran's claims file and associated medical literature.  
Based on such review, the VA physician indicated that he did 
not believe that it is more likely than not that the 
Veteran's lethal form of prostate cancer was materially 
related to his service-connected prostatitis.  He further 
opined that the relationship between prostatitis and prostate 
cancer was tenuous and that there was also no evidence 
linking a history of urethral stricture and prostate cancer.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
appellant's representative is speculative as well as general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.

Under these circumstances, the Board concludes that the 
September 2006 and September 2008 VA physician's findings 
constitute the most probative (persuasive) evidence on the 
question of whether the Veteran's service-connected 
prostatitis with urethral stricture was a contributory cause 
of his death.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that there is no medical evidence in the claims 
file which establishes that the Veteran's service-connected 
prostatitis with urethral stricture either caused or 
materially contributed to his cause of death.

The Board acknowledges the appellant and her representative's 
contentions in written statements of record and during the 
January 2009 hearing that the Veteran's service-connected 
prostatitis with urethral stricture was a contributory cause 
of his death from prostate cancer.  However, the record does 
not show that the appellant or her representative has the 
medical expertise that would render competent their 
statements as to the relationship between the Veteran's 
military service, his service-connected disabilities, and his 
cause of death.  These opinions alone cannot meet the burden 
imposed by 38 C.F.R. § 3.312 with respect to the relationship 
between events incurred during service, service-connected 
disability residuals, and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


